Citation Nr: 0608185	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-03 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had ocean-going service as a member of the 
Merchant Marine from September 1943 to August 1945, and as 
such is deemed to be a veteran for VA purposes.  See 
38 C.F.R. § 3.7(x)(15) (2005).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2004, the veteran provided testimony at a hearing 
before a Decision Review Officer at the RO.  A transcript of 
the hearing is of record.  Although the veteran indicated in 
the substantive appeal received in February 2004 that he 
desired a Board hearing, he informed VA in August 2004 that 
he wished to withdraw his request for such a hearing. 

In April 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his age.

In May 2005, the Board granted reopening of the previously 
denied claim of entitlement to service connection for 
asbestosis and remanded the reopened claim for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.

The Board notes initially that in the February 2006 VA Form 
646, the veteran's representative requested that the issue on 
appeal be recharacterized as entitlement to service 
connection for tuberculosis.  The Board notes that such an 
issue has not been adjudicated by the RO since an unappealed 
rating decision of November 1999.  The Board has no 
jurisdiction to adjudicate this matter.  If the veteran 
wishes to pursue a claim to reopen the previously denied 
claim of entitlement to service connection for tuberculosis, 
the appropriate course would be to file such a claim with the 
RO.

FINDING OF FACT

The veteran currently has asbestosis as a result of exposure 
to asbestos in service.


CONCLUSION OF LAW

Asbestosis was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for asbestosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for asbestosis.  
Therefore, no further development of the record is required 
with respect to the matter decided herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  It provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Analysis

In the present case, the veteran contends that he is entitled 
to service connection for asbestosis, which he maintains is 
the result of in-service exposure to asbestos while serving 
aboard a Merchant Marine vessel during the Second World War.

The veteran's service records could not be obtained and are 
presumed to have been destroyed.  The veteran stated in his 
hearing testimony and in other submissions to VA that, during 
his active service, he slept under a damaged pipe which 
flaked insulation material onto his bunk.  The Board finds 
the veteran's testimony concerning his in-service exposure to 
asbestos to be credible and consistent with his in-service 
assignment and duties.  His Form DD-214 shows that he served 
aboard several vessels as a utilityman and cook.  

The VA adjudication manual M21-1, Part VI, 7.21 provides 
that, among the major occupations involving exposure to 
asbestos are mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, military equipment, etc.  

While service aboard a naval-type vessel is not listed among 
the major occupations involving asbestos exposure, the 
veteran does not contend that his exposure resulted simply 
from his service on an ocean-going ship, but specifically 
from an incident involving exposure to pipe insulation.  This 
is consistent with the occupations involving exposure to 
asbestos.  The Board also notes that the RO found in the 
February 2003 rating decision that, based on the veteran's 
military occupation, it was highly probable that he was 
exposed to asbestos in service.  Accordingly, resolving any 
doubt with respect to actual composition of the pipe 
insulation in the veteran's favor, the Board accepts the 
veteran's account of being exposed to asbestos during his 
active service.

The Board further notes that there is no evidence of post-
service asbestos exposure.

With respect to the remaining elements, current disability 
and medical nexus, the outcome of this case in essence turns 
on a series of conflicting and divergent medical opinions.  

A May 1989 examination by a private physician, L.M., M.D. 
noted evidence of obstructive and restrictive disease, as 
well as X-rays interpreted to show bilateral pleural 
thickening consistent with previous asbestos exposure.  L.M. 
found that there was evidence of pulmonary asbestosis 
manifested by restrictive changes and decreased diffusing 
capacity of the lung.  

An August 1999 letter from B.M., M.D. states that the 
veteran's X-rays continue to show evidence of pleural disease 
with calcification and scarring.  B.M. stated that he wished 
to confirm that the veteran was exposed to asbestos and that 
the changes in his lungs reflected such exposure.  

A December 2002 report of B.M., M.D. indicates that pulmonary 
function testing revealed decreased volumes and flows, 
consistent with obstructive and restrictive disease.  In 
April 2004, B.M. submitted a letter certifying that the 
veteran's asbestosis is likely related to his exposure during 
military service.

In contrast, the report of VA examination conducted in 
October 1990 notes the examiner's conclusion that there was 
no evidence of asbestosis on X-rays.  In addition, a December 
1999 X-ray report was interpreted by W.H., M.D. as showing no 
radiographic evidence of asbestos-related pleural disease. 

In an attempt to resolve the conflicting opinions, the Board 
requested a VA medical opinion.  In a July 2005 report, after 
a review of the claim file, a VA physician stated his opinion 
that, based on the absence of asbestos lung disease on the 
1999 X-ray, he doubted whether, in the interim, any asbestos 
lung disease would emerge.  His conclusion was that there is 
"no evidence of asbestos related lung disease on any 
objective basis." He believed that it was more than likely 
that the veteran had senile emphysema.  

In May 2005, B.M. submitted the report of a January 2006 CT 
scan along with another letter reiterating that the veteran 
continues to exhibit changes on chest examination consistent 
with asbestos disease.  He also noted past pulmonary function 
studies showing both obstructive and restrictive disease with 
associated diffusion defects and desaturation on exercise.  

The Board finds that the evidence with respect to the 
identity of the current disability, and medical nexus, is in 
approximate balance.  Numerous reviews of essentially the 
same X-ray findings have resulted in conflicting 
interpretations as to the presence of asbestos-related lung 
disease.  There is no compelling reason for the Board to 
favor any particular interpretation of the evidence.  To the 
extent that one opinion stands out above the rest, the Board 
notes that the May 2005 opinion of B.M. is the only opinion 
that is based on recent January 2006 CT scan of the chest, as 
opposed to older X-rays.  That CT scan confirmed the presence 
of interstitial thickening found to be associated with 
asbestosis.  The Board also notes that the July 2005 VA 
opinion is rather conclusory in stating that there is, "no 
evidence of asbestos related lung disease on any objective 
basis."  The examiner appeared to have based this conclusion 
only on the 1999 X-ray and did not address any of the other 
objective evidence available to him, such as pulmonary 
function testing, which was found to be significant by B.M. 
and L.M. in their opinions.  

Accordingly, the Board finds that, as the evidence for and 
against the matter of a current diagnosis of asbestosis and 
medical nexus is in approximate balance, the benefit-of-the-
doubt on these matters must be afforded the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53.

As all of the elements necessary for service connection have 
been met, service connection for asbestosis is in order.


ORDER

Service connection for asbestosis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


